Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan US 20160340940 A1.
Regarding Claim 1, Krishnan teaches: A control arrangement (22) for use with a motor vehicle door (2), including a lock (8) and an opening drive (26) configured to open the lock (P0017 lock 8 is opened when opening drive is actuated to the unlock state), wherein when the control arrangement is in an assembled state, the control arrangement is supplied with electrical power from a motor vehicle on-board network (36), the control arrangement comprising: a door control unit (unnumbered feature comprising: 22 and 38) configured to control the opening drive and change from a normal operating mode to an emergency operating mode in response to detecting an emergency (P0019, emergency operating mode is achieved when 38 of door control unit receives a signal 134 and if main power supply 36 fails); and a power transmission unit (unnumbered feature comprising:  38,40,48,), configured to, responsive to the door control unit changing from the normal operating mode to the emergency operating mode (P0019), wirelessly receive electric power from a first mobile device (100) and provide the electric power to the door control unit so that the opening drive opens the lock (P0019, P0023).
Regarding Claim 2, Krishnan teaches: The control arrangement of claim 1, wherein the power transmission unit includes a wireless transmitting/receiving unit (118, remote charging would be a wireless transmitting unit for giving power to the first mobile device, this would be a part of the power transmission unit as this is the vehicles electrical system) configured to wirelessly charge the first mobile device and/or a second mobile device, when the door control unit is in the normal operating mode (Fig 16; P0031, first mobile device 100 can be remote charged).
Regarding Claim 4, Krishnan teaches: The control arrangement claim 1, wherein the first mobile device is configured to wirelessly deliver electrical power (P0019,P0023, first mobile device 100 wirelessly delivers electrical power via 134), and wirelessly receive electrical power (Fig 6; P0031, first mobile device can receive power from remote charging).
Regarding Claim 6, Krishnan teaches: The control arrangement of claim 1, wherein the door control unit (22,38) is configured to, responsive to changing to the emergency operating mode,  prompt a confirmation (P0028, the confirmation being a wireless unlock signal in a software/app) to an operator via an input/output unit and/or the first mobile device (P0028) and only enable the power transmission unit to receive electrical power in response to receiving the confirmation (P0028, control module receives power to unlock the lock 26 from 48 of the power transmission unit when recognizing an authorized unlock signal from the first mobile device).
Regarding Claim 7, Krishnan teaches: The control arrangement of claim 1, further comprising: an electric door actuating element (50) wherein when the door control unit is configured to responsive to the door control unit being in the emergency operating mode and actuation of the electric door actuating element, operate the opening drive (P0019, 38 of the door control unit receiving wireless signal 134 meaning the door control unit is in emergency operating mode, electric door actuating element 50 is actuated by 38, power is sent to opening drive 26 to unlock the door).
Regarding Claim 8, Krishnan teaches: The control arrangement claim 1, wherein the power transmission unit configured to establish a wireless communication path (P0019, wireless communication path is signaling between first mobile device 100 and 40 of the power transmission unit) to the first mobile device and enable reception of the electrical power only after establishment of the communication path (P0019, P0023, 38 of the power transmission module enables reception of power if authorized signal 134 is received).
Regarding Claim 9, Krishnan teaches: The control arrangement of claim 1, wherein the power transmission unit is configured to provide the electrical power to the door control unit and/or the opening drive without buffering in an energy buffer (P0023, 38 of the power transmission unit transfers power to the opening drive 26 without any energy buffer in between).
Regarding Claim 13, Krishnan teaches: A motor vehicle door comprising: lock (8), an opening drive (26 being a powered lock that moves, it would be operated by a motor/actuator of some kind) configured to open the lock (P0017 lock 8 is opened when opening drive is actuated to the unlock state); a door control unit (unnumbered feature comprising: 22 and 38?) configured to control the opening drive and change from a normal operating mode (22 of the door control unit receiving signal and activating the opening drive 26) to an emergency operating mode (38 of the door control unit receiving signal and activating the opening drive 26) in response to detecting an emergency; and a power transmission unit (unnumbered feature comprising:40,48,), configured to, responsive to the door control unit changing from the normal operating mode to the emergency operating mode (P0019), wirelessly receive electric power from a first mobile device (100) and provide the electric power to the door control unit so that the opening drive opens the lock (P0019, P0023).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan US 20160340940 A1, further in view of Hirano US 20130271070 A1.
Regarding Claim 3, Krishnan teaches: The control arrangement of claim 2. Krishnan does not teach: wherein the power transmission unit includes a charging station  configured to engage the first mobile device and/or the second mobile device so that the first mobile device and the second mobile device each transmit to the power transmission unit and/or receive power from the power transmission unit. Hirano teaches that it is known in the art to have a charging station (Hirano: 20,40) that engages a first mobile device (Hirano: 50) and the first mobile device receives power from the power transmission unit (Hirano: P0018-21). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Krishnan with the teachings of Hirano to include a charging station to transmit power from the power transmission unit to the first mobile device, resulting in a secure place to hold the first mobile device as the vehicle is moving, thereby increasing reliability in charging connection.
Regarding Claim 12, Krishnan, in view of Hirano, teaches: The control arrangement of claim 3, further comprising: an input/output unit (106) wherein the door control unit is further configured to, responsive to operating in the emergency operating mode (P0032, if main battery malfunctions, input/output unit displays message via input/output unit 106), and displays a message when the keyfob batteries need to be replaced (P0032). While Krishnan does not explicitly  command the input/output unit to outputs an invitation to an operator to insert a mobile device into the charging station, it would be obvious that it can also display this information to the operator, as it can already display a variety of messages/information to the operator. 
Regarding Claim 14, Krishnan teaches: The motor vehicle door of claim 13. Krishnan does not teach: further comprising: an inner trim panel (Hirano: 21, is a panel that is located inside the vehicle and therefore an inner trim panel) forming a charging station connected to the power transmission unit, wherein the charging station is configured to charge the first mobile device or a second mobile device, wherein the first mobile device and the second mobile device are each configured to be inserted into the charging station. Hirano teaches that it is known in the art to have an inner trim panel (Hirano: 21) forming a charging station (Hirano: 20,21,40) where the charging station is configured to charge a mobile device (Hirano: 50) wherein the mobile device is configured to be inserted into the charging station (Hirano: Fig 2A-2B). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Krishnan with the teachings of Hirano, to include a charging station that is formed on the inner trim panel connected to the power transmission unit resulting in resulting in a secure place to hold the first mobile device as the vehicle is moving, thereby increasing reliability in charging connection.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan US 20160340940 A1, further in view of Miller WO 2014130046 A1.
Regarding Claim 10, Krishnan teaches: The control arrangement of claim 1, Krishnan does not teach: wherein the power transmission unit is configured to provide the electrical power to an energy buffer and to the door control unit
Claims 5, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan US 20160340940 A1.
Regarding Claim 5, Krishnan teaches: The control arrangement of claim 2. Krishnan does not explicitly teach wherein the second mobile device is configured to wirelessly receive electrical power. However, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if Krishnan teaches a first mobile device wirelessly receiving power, another identical second mobile device could also wirelessly receive power. 
Regarding Claim 16, Krishnan does not explicitly teach: A method of controlling a motor vehicle door including a lock and an opening drive configured to open the lock and a controller configured to receive power from a vehicle on-board network, the method comprising: detecting, by the controller, an emergency situation; changing the controller from a normal operating mode to an emergency operating mode in response to the detecting step; providing electrical power wirelessly from a first mobile device to a power transmission; providing the electrical power to opening drive; and opening, by the opening drive, the lock. However, given the structure taught by Krishnan, as per rejection of claims 1 and 13 above (controller is equal to the door control unit which is comprised of unnumbered feature comprising: 22,38), it would have been obvious to perform this method.
Regarding Claim 17, Krishnan does not explicitly teach: The method of claim 16, further comprising: providing, by an input/output device, a confirmation to an operator; and receiving the confirmation from the operator. However, given the structure taught by Krishnan, as per rejection of claim 6 and 12 above, it would have been obvious to perform this method.
Regarding Claim 18, Krishan does not explicitly teach: The method of claim 17, further comprising: establishing a wireless communication path between the first mobile device and the power transmission unit. However, given the structure taught by Krishnan, as per rejection of claim 8 above, it would have been obvious to perform this method.
Regarding Claim 19, Krishnan does not explicitly teach: The method of claim 18, further comprising: executing, by the controller, an authentication query via the communication path. However, given the structure taught by Krishnan, as per rejection of claim 6 and 12 above, it would have been obvious to perform this method. 
Regarding Claim 20, Krishnan teaches: detecting a voltage (P0032, the charge of the on-board network 36) of the on-board network falling below a predetermined threshold (P0032, predetermined criteria used to check if on-board network 36 is maintaining a charge). Krishnan does not explicitly teach: The method of claim 16, wherein the detecting step includes a voltage of the on-board network falling below a predetermined threshold. However, given the structure taught by Krishnan, it would have been obvious to perform this method. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675